internal_revenue_service number release date index no department of the treasury washington dc person to contact telephone number refer reply to cc ita - plr-159949-02 date date in re letter_ruling request regarding an extension of time to make an election legend x y firm a firm b year year year dear this is in response to a request for a private_letter_ruling dated date submitted by your authorized representative requesting relief under sec_301_9100-3 of the procedure and administration regulations to make the consent_dividend election under sec_565 of the internal_revenue_code facts x the parent of an affiliated_group the taxpayer which files a consolidated_return is engaged in the business of providing financial services y the wholly owned subsidiary plr-159949-02 of x was included in the affiliated group’s consolidated federal_income_tax return beginning in year firm a is the independent auditor of the consolidated_group neither x nor y employ any in-house tax professionals firm b provides tax_advice to y and prepared y’s proforma return_information to be included on the consolidated_return prepared by firm a neither firm a nor firm b advised the taxpayer that y was a personal_holding_company as defined under sec_542 that there existed a potential liability for a tax on undistributed_personal_holding_company_income under sec_541 or of the availability or consequences of a consent dividends election under sec_565 the taxpayer’s consolidated federal_income_tax return for year was filed without declaring the sec_565 consent_dividend election in year subsequent to filing the year consolidated federal_income_tax return firm a recognized y’s status as a personal_holding_company consequently form sec_972 consent of shareholder to include specific amount in gross_income and corporation claim for deduction of consent dividends declaring the consent_dividend election were filed with the taxpayer’s consolidated federal_income_tax return for year ruling requested that x and y be granted an extension of time to make a consent_dividend election under sec_565 for year law and analysis sec_565 provides that if any person owns consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid sec_1_565-1 of the income_tax regulations provides that the dividends_paid deduction as defined in sec_561 includes the consent dividends for the taxable_year a consent_dividend is a hypothetical distribution as distinguished from an actual distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in sec_1_565-1 sec_1_565-1 provides that a consent may be filed not later than the due_date of the corporation's income_tax plr-159949-02 return for the taxable_year for which the dividends_paid deduction is claimed under revrul_78_296 1978_2_cb_183 the due_date for purposes of sec_1_565-1 includes the extended due_date of a return filed pursuant to an extension of the time to file sec_301_9100-1 provides that the commissioner of internal revenue in exercising his discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i the term regulatory election is defined in sec_301_9100-1 as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 except as provided in paragraphs b i through iii of this section a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the service sec_301_9100-3 ii and iii provide that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight in the present case relief was requested before the failure to make the regulatory elections properly was discovered by the service further the taxpayer is not seeking to alter a return position for which an accuracy-related_penalty could have been imposed nor was the taxpayer informed of the required elections but chose not to file the elections moreover there is no indication that the taxpayer is using hindsight in requesting relief specific facts material to the issue under consideration have not plr-159949-02 changed since the due_date for making the elections that make the elections advantageous to the taxpayer sec_301_9100-3 provides that commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief under sec_301_9100-3 the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made sec_301 c ii provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section in this case the affiliated_group will not have a lower tax_liability for the taxable_year in which the elections apply than it would have had if the elections had been made timely also the taxable_year that would be affected by the elections had they been timely made is not closed by the period of limitations on assessment ruling the taxpayer is granted an extension of days from the date of this letter within which to execute and file form sec_972 and for year a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely tajuana e nelson hyde assistant branch chief office of associate chief_counsel income_tax accounting enclosures
